Exhibit 99.2 TERMINATION OF JOINT FILING AND SOLICITATION AGREEMENT May 29, 2015 Each of the undersigned hereby terminates that certain Joint Filing and Solicitation Agreement, dated April 16, 2015, relating to iPass Inc. to the extent the undersigned is a party thereto, effective immediately. CATALYSIS PARTNERS, LLC CATALYSIS OFFSHORE LTD. By Francis Capital Management, LLC its Managing Member and Investment Manager By: /s/ John P. Francis By: /s/ John P. Francis Name: John P. Francis Name: John P. Francis Title: Managing Member Title: Director FRANCIS CAPITAL MANAGEMENT, LLC By: /s/ John P. Francis Name: John P. Francis Title: Managing Member /s/ John P. Francis JOHN P. FRANCIS FOXHILL OPPORTUNITY FUND, L.P. FOXHILL CAPITAL (GP), LLC By: /s/ Neil Weiner By: /s/ Neil Weiner Name: Neil Weiner Name: Neil Weiner Title: Managing Member Title: Managing Member FOXHILL CAPITAL PARTNERS, LLC By: /s/ Neil Weiner Name: Neil Weiner Title: Managing Member /s/ Neil Weiner NEIL WEINER MAGUIRE FINANCIAL, LP MAGUIRE ASSET MANAGEMENT, LLC By: /s/ Timothy Maguire By: /s/ Timothy Maguire Name: Timothy Maguire Name: Timothy Maguire Title: Managing Member Title: Managing Member /s/ Timothy Maguire TIMOTHY MAGUIRE ZUMA CAPITAL MANAGEMENT LLC By: ZCM Opportunities Fund LP, its Investment Manager By: /s/ Brent S. Morrison Name: Brent S. Morrison Title: Managing Director ZCM OPPORTUNITIES FUND LP By: /s/ Brent S. Morrison Name: Brent S. Morrison Title: Managing Director /s/ Brent S. Morrison BRENT S. MORRISON /s/ Richard A. Karp /s/ Damien J. Park RICHARD A. KARP DAMIEN J. PARK /s/ Norman J. Rice, III /s/ Kenneth H. Traub NORMAN J. RICE, III KENNETH H. TRAUB
